                                Case 3:20-cv-01925-W-KSC Document 18 Filed 01/12/21 PageID.3273 Page 1 of 8



                                 1   HRUTKAY LAW PC
                                     MATTHEW HRUTKAY, Bar No. 297485
                                 2   matt.hrutkay@hrutkaylaw.com
                                     600 W. Broadway, Suite 700
                                 3   San Diego, CA. 92101
                                     Tel: (858) 868-0018
                                 4
                                     TENCER SHERMAN LLP
                                 5   PHILIP C. TENCER, ESQ., Bar No. 173818
                                     Phil@TencerSherman.com
                                 6   12520 High Bluff Drive, Suite 230
                                     San Diego, CA 92130
                                 7   T: 858.408.6900
                                     F:858.754.1260
                                 8
                                     Attorneys for Plaintiff
                                 9   CHRISTOPHER RICHMOND
                                10                     UNITED STATES DISTRICT COURT FOR THE
                                11                        SOUTHERN DISTRICT OF CALIFORNIA
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12
      H RUTKAY L AW PC




                                13    CHRISTOPHER RICHMOND, an                     Case No: 3:20-cv-01925-W-KSC
                                      individual;
                                14
                                      Plaintiff,                                   DECLARATION OF MATTHEW
                                15                                                 HRUTKAY IN SUPPORT OF
                                      v.                                           PLAINTIFF’S OMNIBUS
                                16                                                 OPPOSITION TO MOTIONS TO
                                      DAVID MIKKELSON, an individual;              DISMISS
                                17    BRAD WESTBROOK, an individual;
                                      and DOE DEFENDANTS 1-10,
                                18    inclusive
                                                                                   Date:         January 25, 2021
                                19    Defendants,
                                                                                   Dept:         3C
                                20    and                                          Judge:        Hon. Thomas J. Whelan
                                                                                   Magistrate
                                21    SNOPES MEDIA GROUP, INC.
                                                                                   Judge:        Hon. Karen S. Crawford
                                22    Nominal Defendant.
                                23

                                24          I, Matthew Hrutkay, declare as follows:
                                25          1.      I am an attorney with and principal of Hrutkay Law, PC, counsel for
                                26   Plaintiff Christopher Richmond in the above-captioned matter. I am admitted to the
                                27   bar of the State of California. I am submitting this declaration in support of Plaintiff’s
                                28   Opposition to Motion to Dismiss. I have- 1personal
                                                                                -       knowledge of the facts contained
                                                                           DECLARATION OF MATTHEW HRUTKAY ISO PLAINTIFF’S
                                                                                  OMNIBUS OPPOSITION TO MOTION TO DISMISS
                                                                                               CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 18 Filed 01/12/21 PageID.3274 Page 2 of 8



                                 1   in this declaration except for those matters stated on information and belief, as to
                                 2   which I believe to be true. If called upon as a witness, I could and would competently
                                 3   testify to the following facts based upon my own personal knowledge.
                                 4         2.     At 7:06 p.m. on January 1, 2021, I received an email from counsel for
                                 5   Nominal Defendant Snopes Media Group, Inc. threatening a motion for sanctions
                                 6   pursuant to Federal Rule of Civil Procedure 11 (“FRCP”) against Plaintiff, me, and
                                 7   my law firm, “if the derivative claims set forth in the verified First Amended
                                 8   Complaint are not withdrawn within 21 days.” Attached hereto as Exhibit 1 is a true
                                 9   and correct copy of this January 1, 2021 email.
                                10         3.     At 11:55 p.m. on January 4, 2021, I received an email from counsel for
                                11   Defendants Mikkelson and Westbrook threatening a motion for sanctions pursuant to
600 W. B ROADWAY , S UITE 700




                                     FRCP 11 “if the First Amended Complaint is not dismissed in its entirety within
   S AN D IEGO , CA 92101




                                12
      H RUTKAY L AW PC




                                13   twenty-one days.” Attached hereto as Exhibit 2 is a true and correct copy of an email
                                14   string from counsel for Defendants Mikkelson and Westbrook containing this
                                15   January 4, 2020 communication.
                                16         4.     Snopes’ Request for Judicial Notice in support of its Motion to Dismiss
                                17   sought judicial notice of 35 exhibits totaling 726 pages. (See ECF Nos. 12-4, 12-5,
                                18   and 12-6.) Defendants Mikkelson’s and Westbook’s Request for Judicial Notice in
                                19   support of their Motion to Dismiss sought judicial notice of 36 exhibits totaling 2,356
                                20   pages, according to Adobe Acrobat Pro software. (See ECF Nos 11-3 through 11-38
                                21   (Exhibits 1-36). Combined, Defendants’ request judicial notice of 3,082 pages of
                                22   exhibits, according to Adobe Acrobat Pro software’s combined page count.
                                23   ///
                                24   ///
                                25   ///
                                26   ///
                                27   ///
                                28   ///                                      -2-
                                                                         DECLARATION OF MATTHEW HRUTKAY ISO PLAINTIFF’S
                                                                                OMNIBUS OPPOSITION TO MOTION TO DISMISS
                                                                                             CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 18 Filed 01/12/21 PageID.3275 Page 3 of 8



                                 1         I declare under penalty of perjury under the laws of the United States and the
                                 2   State of California that the foregoing is true and correct to the best of my
                                 3   knowledge and that this declaration was executed on this 11th day of January, 2021,
                                 4   at Julian, California.
                                 5

                                 6                                                   By: _________________________
                                                                                           MATTHEW HRUTKAY
                                 7

                                 8

                                 9

                                10

                                11
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12
      H RUTKAY L AW PC




                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28                                             -3-
                                                                          DECLARATION OF MATTHEW HRUTKAY ISO PLAINTIFF’S
                                                                                 OMNIBUS OPPOSITION TO MOTION TO DISMISS
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
Case 3:20-cv-01925-W-KSC Document 18 Filed 01/12/21 PageID.3276 Page 4 of 8




                             EXHIBIT 1
    Case 3:20-cv-01925-W-KSC Document 18 Filed 01/12/21 PageID.3277 Page 5 of 8


Subject:    Richmond v. Mikkelson, S.D. Cal. Case No. 3:20-cv-01925-W-KSC
Date:       Friday, January 1, 2021 at 7:06:29 PM Paciﬁc Standard Time
From:       Kozaczuk, Jacob
To:         MaN Hrutkay, Philip Tencer
CC:         Tyrell, Paul A., Caplan, Ryan C., Holly Heﬀner, Richard Sybert, Kimberly HowaN
ADachments: image001.jpg, Snopes - NoVce of MoVon and MoVon for SancVons (Rule 11).pdf, Snopes -
            Memorandum of Points and AuthoriVes ISO MoVon for SancVons.pdf, Snopes - DeclaraVon in
            support of MoVon for SancVons.pdf, Snopes - Request for Judicial NoVce.pdf

Counsel,

A+ached please ﬁnd Snopes Media Group Inc.’s mo;on for an order imposing sanc;ons against Plain;ﬀ Christopher
Richmond and his counsel, Ma+hew Hrutkay and Hrutkay Law PC, pursuant to Federal Rule of Civil Procedure 11, and
suppor;ng papers. Consistent with the 21-day safe harbor provision set forth under Rule 11(c)(2), Snopes intends to
ﬁle these papers with the Court if the deriva;ve claims set forth in the veriﬁed First Amended Complaint are not
withdrawn within 21 days.

Please use the secure ShareFile link below to download Exhibits 1-42 to the Request for Judicial No;ce:
h+ps://procopio.shareﬁle.com/d-s3c6a616491754e4a9ac3e69483139da6

Best regards,

JACOB KOZACZUK
▬
P. 619.906.5625 | C. 650.303.1881 | jacob.kozaczuk@procopio.com
525 B STREET, SUITE 2200, SAN DIEGO, CA 92101
procopio.com




Fri Jan 01 2021 19:06:36

This is an email from Procopio, Cory, Hargreaves & Savitch LLP, A+orneys at Law. This email and any a+achments
hereto may contain informa;on that is conﬁden;al and/or protected by the a+orney-client privilege and a+orney
work product doctrine. This email is not intended for transmission to, or receipt by, any unauthorized persons.
Inadvertent disclosure of the contents of this email or its a+achments to unintended recipients is not intended to and
does not cons;tute a waiver of a+orney-client privilege or a+orney work product protec;ons. If you have received
this email in error, immediately no;fy the sender of the erroneous receipt and destroy this email, any a+achments,
and all copies of same, either electronic or printed. Any disclosure, copying, distribu;on, or use of the contents or
informa;on received in error is strictly prohibited.




                                                                                                                 Page 1 of 1
Case 3:20-cv-01925-W-KSC Document 18 Filed 01/12/21 PageID.3278 Page 6 of 8




                             EXHIBIT 2
   Case 3:20-cv-01925-W-KSC Document 18 Filed 01/12/21 PageID.3279 Page 7 of 8
                                                                            Monday, January 11, 2021 at 18:39:16 Paciﬁc Standard Time


Subject: RE: Richmond v. Mikkelson, Case No. 3:20-cv-01925-W-KSC | Rule 11 MoCon
Date: Tuesday, January 5, 2021 at 6:30:44 PM Paciﬁc Standard Time
From: Holly Heﬀner
To:      MaO Hrutkay, 'Philip Tencer'
CC:      'Tyrell, Paul A.', 'Caplan, Ryan C.', 'Kozaczuk, Jacob', Richard Sybert, Yan Ren

Counsel:

Please note that, at page 6, line 26 of the memorandum served yesterday, the “not” is missing from the
following: “he admiOedly did not make demand…” We will revise accordingly prior to ﬁling.

Sincerely,
Holly

          From: Holly Heﬀner
          Sent: Monday, January 4, 2021 11:55 PM
          To: MaO Hrutkay <maO.hrutkay@hrutkaylaw.com>; Philip Tencer <Phil@tencersherman.com>
          Cc: 'Tyrell, Paul A.' <paul.tyrell@procopio.com>; Caplan, Ryan C. <ryan.caplan@procopio.com>;
          'Kozaczuk, Jacob' <Jacob.Kozaczuk@procopio.com>; Richard Sybert <rsybert@grsm.com>; Yan Ren
          <yren@grsm.com>
          Subject: Richmond v. Mikkelson, Case No. 3:20-cv-01925-W-KSC | Rule 11 MoCon

          Counsel:

          AOached and served herewith is Messrs. Mikkelson and Westbrook’s Rule 11 sancCons moCon
          against PlainCﬀ and his counsel. Defendants intend to ﬁle the aOached moCon if the First Amended
          Complaint is not dismissed in its enCrety within twenty-one days.

          Sincerely,

          HOLLY L.K. HEFFNER | Partner

          GORDON REES SCULLY MANSUKHANI
          YOUR 50 STATE PARTNER®

          101 W. Broadway, Suite 2000
          San Diego, CA 92101
          D: 619-230-7474 | hheﬀner@grsm.com

          www.grsm.com




  This email communication may contain CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED and is intended only for the use of the
    intended recipients identified above. If you are not the intended recipient of this communication, you are hereby notified that any unauthorized review, use,
    dissemination, distribution, downloading, or copying of this communication is strictly prohibited. If you are not the intended recipient and have received this
                       communication in error, please immediately notify us by reply email, delete the communication and destroy all copies.




                                                                                                                                                                Page 1 of 2
Case 3:20-cv-01925-W-KSC Document 18 Filed 01/12/21 PageID.3280 Page 8 of 8


                       GORDON REES SCULLY MANSUKHANI, LLP
                             YOUR 50 STATE PARTNER®
                               h#p://www.grsm.com




                                                                          Page 2 of 2
